Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Request for Continued Examination

The request filed on 11/1/22 for a Request for Continued Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. An action on the RCE follows.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi et al. (U.S. Patent Publication No. 2014/0225279).
Choi et al. teaches a semiconductor wafer (120), comprising:
a first major surface (130);
a plurality of semiconductor dies (10), the plurality of semiconductor dies (124) comprising integrated circuits (see paragraph# 22) formed in the first major surface (130) of the semiconductor wafer (120); 
a second major surface (128) opposed to the first major surface (130); 
wherein the second major surface (128) is defined by laser means that have severed a first portion of the wafer (12) from a second portion of the wafer in a plane parallel to the first major surface whereby the laser means thinned the semiconductor wafer (see figures 3i-3j, paragraph# 50). 
The term “the lased second surface comprising multiple points where a laser focused across the lased second surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnworth et al. (U.S. Patent Publication No. 2004/0113283) further in view of over Choi et al. (U.S. Patent Publication No. 2014/0225279).
Referring to figures 3a-3o, Farnworth et al. teaches a semiconductor die, comprising:
a first major surface (20);
a plurality of integrated circuits (see paragraph# 115) formed in the first major surface (20) of the semiconductor die (10);
thin the die by removing a layer of the die in plane parallel to the first major surface (see figures 1g-1h, paragraphs# 141-144); and
a die attach film (DAF, 38/26) layer covering the thinned die, second major surface (22, see figure 1J).
However, the reference does not teach a lased, second major surface opposed to the first major surface, the lased second surface comprising multiple points where a laser focused across the lased second surface in order to thin the die by removing a layer of the die in plane parallel to the first major surface. 
Choi et al. teaches teach a lased, second major surface (128) opposed to the first major surface (130), the lased second surface comprising multiple points where a laser focused across the lased second surface in order to thin the die by removing a layer of the die in plane parallel to the first major surface (see paragraph# 50, figures 3J). 
The term “the lased second surface comprising multiple points where a laser focused across the lased second surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to thin the die by using laser in Farnworth et al. as taught by Choi et al. because it is known the semiconductor art to thin a die.
Regarding to claim 2, the lased, second major surface comprises a first portion of a semiconductor die substrate that was severed from a second portion of the semiconductor die substrate by a stealth lasing process (see paragraph# 34). The term “a lased” or “stealth lasing process” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 3, the lased, second major surface is formed by application of a laser focused in between surfaces of a wafer from which the semiconductor die is formed (see paragraphs# 34). The term “a lased” or “laser focused” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 4, the lased, second major surface is formed by application of a laser focused in a pattern of discrete points at one or more planar layers of the semiconductor die (see paragraph# 36). The term “a lased” or “laser focused” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 5, the one or more planar layers comprise four planar layers (see figures 8+).
Regarding to claim 6, the lased, second major surface is also polished (see paragraphs# 18, 27). The term “a lased” or “polished” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 7, the semiconductor die has a thickness between the first and second major surfaces of between 25 microns and 36 microns (see paragraph# 142).
Regarding to claim 8, the semiconductor die is a flash memory semiconductor die (see paragraph# 115).
Regarding to claim 9, the DAF layer has been removed, thereby exposing the second major surface (see figures 1J-1K).
Regarding to claim 10, a semiconductor wafer, comprising:
a first major surface (20);
a plurality of semiconductor dies (10), the plurality of semiconductor dies (10) comprising die outlines defining boundaries of the semiconductor dies and integrated circuits (see paragraph# 115) formed in the first major surface within the dies outlines of the semiconductor wafer (100, see figures 4-6, the boundaries between the dies); and
a portion of the semiconductor wafer in a plane parallel to the first major surface was removed, thereby thinning the semiconductor wafer and exposing the second major surface(see figures 1g-1h, paragraphs# 141-144).
However, the reference does not teach a lased, second major surface opposed to the first major surface, the lased second surface comprising multiple points where a laser focused across the lased second surface in order to thin the die by removing a layer of the die in plane parallel to the first major surface. 
Choi et al. teaches teach a lased, second major surface (128) opposed to the first major surface (130), the lased second surface comprising multiple points where a laser focused across the lased second surface in order to thin the die by removing a layer of the die in plane parallel to the first major surface (see paragraph# 50, figures 3J). 
The term “the lased second surface comprising multiple points where a laser focused across the lased second surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to thin the die by using laser in Farnworth et al. as taught by Choi et al. because it is known the semiconductor art to thin a die.
Regarding to claim 11, the lased, second major surface comprises a first portion of a semiconductor wafer substrate that was severed from a second portion of the semiconductor wafer substrate by a stealth lasing process(see paragraph# 34).  The term “a lased” or “stealth lasing process” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 12, the lased, second major surface is formed by application of a laser beam from a laser, focused in between surfaces of the wafer die (see paragraph# 36).  The term “a lased” or “laser beam” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 13, the laser is cycled off and on to a peak power density at a predetermined frequency as the laser beam is moved relative to the semiconductor wafer(see paragraphs# 50-58). 
Regarding to claim 14, wherein voids in the semiconductor wafer are created at and around a focal point of the laser beam when the laser is cycled at its peak power density (see paragraphs# 50-58).
Regarding to claim 15, wherein a height and width of a void of the voids is controlled by a predetermined laser beam width and a predetermined power intensity of the laser (see paragraphs# 29, 50-58).
Regarding to claim 16, the laser beam is defocused and does not modify the semiconductor wafer at predetermined distances above and below the focal point of the laser beam(see paragraphs# 29, 50-58).
Regarding to claim 17, the voids are formed in a pattern defining one or more planar layers within the semiconductor wafer, the one or more planar layers of voids defining a modified zone in the semiconductor wafer allowing separation of the semiconductor wafer substrate above and below the modified zone(see paragraphs# 29, 50-58).
Regarding to claim 18, wherein a density of the voids in a planar layer of the one or more planar layers of voids is controlled by a predetermined peak intensity cycle time of the laser and a predetermined rate of movement of the laser beam across the semiconductor wafer (see paragraphs# 29, 50-58).
Regarding to claim 19, the lased, second major surface is also polished. The term “a lased” or “polished” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893